ON RETURN TO REMAND
TAYLOR, Judge.
We remanded this cause for compliance with Rule 24, Alabama Rules of Juvenile Procedure, which is mandatory. The court has now complied with Rule 24, and with § 12-15-34, Code of Alabama 1975.
We have examined the other assignments of error presented by the appellant in this cause and find them to be without merit. Accordingly, the juvenile court’s order transferring the appellant to circuit court to be tried as an adult is due to be, and hereby is, affirmed.
AFFIRMED.
All the Judges concur.